On Petition for Rehearing.
Hadley, J.
8. Appellee directs our attention to the fact that we are in error in stating that the evidence does not show whether the consultation of appellant with Mr. Dunnahoo was within two years from the final separation of appellee and her husband. Upon a reexamination of the evidence, we find that appellant went to Mr. Dunnahoo’s office in February, 1903, which was within two years after the separation, to consult him in regard to the right of way suit with which she was threatened; and after consulting with him in regard to the matter in hand, as she was leaving she said: “Herbert (appellee’s husband) wants to know how long he would have to wait 'to get a divorce; ’ ’ and the lawyer told her that the husband and wife would have to be separated two years. The evidence shows that when she reported this fact to her son, she laughed.
We think it is apparent that these facts are wholly in*460sufficient to show either malice or a continued effort on the part of appellant to keep her son and appellee separated.
With this modification, the petition for a rehearing is denied.